639 N.W.2d 342 (2002)
In re Ralph CARLSON, Employee,
Donovan Construction Company and Twin City Fire Insurance Co./ITT Specialty Risk, Relators,
v.
Gerald B. Forrette, Respondent.
No. C5-01-2065.
Supreme Court of Minnesota.
February 5, 2002.
John H. Guthmann, Hanson, Dordell, Bradt Odlaug & Bradt, St. Paul, for Relator.
Gerald Forrette (pro se), Minneapolis, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed November 2, 2001, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
BY THE COURT:
Edward C. Stringer
Justice